

117 HR 2374 IH: Peace and Tolerance in Palestinian Education Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2374IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Sherman (for himself, Mr. Zeldin, Mr. Gottheimer, Mr. Mast, and Mr. Trone) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to submit annual reports reviewing the educational material used by the Palestinian Authority, and for other purposes.1.Short titleThis Act may be cited as the Peace and Tolerance in Palestinian Education Act.2.FindingsCongress finds the following:(1)In 2016 and 2017, the Palestinian Authority published modified curricula for school-aged children in grades 1 through 11.(2)Textbooks used by the Palestinian Authority (PA) in the West Bank and Gaza include graphics portraying violence against Israeli soldiers, positive portrayals of individuals who have committed attacks against citizens of Israel, and references to Palestinian efforts to target the Zionists.(3)PA textbooks are used at schools sponsored by the United Nations Relief and Works Agency (UNRWA) because UNRWA schools use the textbooks of the host government.(4)On April 26, 2018, the Government Accountability Office (GAO) published a report that found the following:(A)Textbooks in PA schools feature inaccurate and misleading maps of the region and include militaristic, adversarial imagery and content that incite hatred.(B)The Department of State raised with Palestinian officials the objectionable content in textbooks, including a specific math problem using the number of Palestinian casualties in the First and Second Intifadas.(C)The United Nations Relief and Works Agency (UNRWA), in its review of the textbooks, identified content not aligned with United Nations values, the majority of which content related to neutrality or bias issues, including issues related to maps and references to Jerusalem as the capital of Palestine.3.Sense of CongressIt is the sense of Congress that the Palestinian Authority has not sufficiently eliminated content and passages encouraging violence or intolerance toward other countries or ethnic groups from the curriculum used in their schools.4.Reports required(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for two years in accordance with subsection (c), the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report reviewing curriculum used in schools in areas controlled by the Palestinian Authority or located in Gaza and controlled by any other entity. Each such report shall include the following:(1)A determination of whether there is content or passages encouraging violence or intolerance toward other countries or ethnic groups in such curriculum, and a detailed explanation of the reasons for reaching such determination.(2)An assessment of the steps the Palestinian Authority is taking to reform such curriculum at schools to conform with standards of peace and tolerance in the Declaration of Principles on Tolerance by the United Nations Educational, Scientific and Cultural Organization (adopted November 16, 1995).(3)A determination whether United States foreign assistance is used, directly or indirectly, to fund the dissemination of such curriculum by the Palestinian Authority.(4)A detailed report on how United States assistance is being used to address curriculum that encourages violence or intolerance toward other nations or ethnic groups.(5)A detailed report about United States diplomatic efforts in the preceding five years to encourage peace and tolerance in Palestinian education.(6)If any diplomatic efforts referred to in paragraph (5) were stopped by the Secretary of State, the reasons for such stoppages.(b)Public availabilityThe Secretary of State shall post on a publicly available website of the Department of State each report required under subsection (a).(c)Subsequent deadlinesEach report required by subsection (a), other than the first such report, shall be submitted not later than 90 days after the date on which a new school year begins for schools controlled by the Palestinian Authority.